[Cite as State v. Vanest, 2017-Ohio-5561.]


STATE OF OHIO                     )                     IN THE COURT OF APPEALS
                                  )ss:                  NINTH JUDICIAL DISTRICT
COUNTY OF SUMMIT                  )

STATE OF OHIO                                           C.A. No.    28339

        Appellee

        v.                                              APPEAL FROM JUDGMENT
                                                        ENTERED IN THE
ANGELA VANEST                                           BARBERTON MUNICIPAL COURT
                                                        COUNTY OF SUMMIT, OHIO
        Appellant                                       CASE No.   15 CRB 2699

                                 DECISION AND JOURNAL ENTRY

Dated: June 28, 2017



        CALLAHAN, Judge.

        {¶1}     Appellant, Angela Vanest, appeals from her conviction for child endangering in

the Barberton Municipal Court. For the reasons set forth below, this Court affirms.

                                                 I.

        {¶2}     Ms. Vanest was indicted for child endangering involving her 11-year-old

daughter, E.V. She proceeded to a bench trial and was found guilty.

        {¶3}     Ms. Vanest has timely appealed her conviction and raises one assignment of error.

                                                  II.

                                         ASSIGNMENT OF ERROR

        THE TRIAL COURT ERRED IN FINDING ANGELA VANEST GUILTY OF
        CHILD ENDANGERING AS CONTAINED IN ORC 2919.22(A) AS THE
        STATE DID NOT PROVIDE SUFFICIENT EVIDENCE FOR THE FINDING
        OF SAME AND THE VERDICT IS AGAINST THE MANIFEST WEIGHT OF
        THE EVIDENCE.
                                                 2


          {¶4}   As stated in her sole assignment of error, Ms. Vanest challenges both the

sufficiency and manifest weight of the evidence. This Court will address these arguments

separately.

Sufficiency of the Evidence

          {¶5}   Ms. Vanest argues that there is insufficient evidence to uphold her conviction for

child endangering. Specifically, Ms. Vanest argues the State did not prove that 1) she created a

substantial risk to the health or safety of E.V., and 2) she violated her duty of care or protection

to E.V. or had custody and control of E.V. The State did not present any arguments regarding

sufficiency of the evidence. Nonetheless, this Court disagrees with Ms. Vanest.

          {¶6}   “‘[This Court] review[s] a denial of a defendant’s Crim.R. 29 motion for

acquittal by assessing the sufficiency of the State’s evidence.’” State v. Bulls, 9th Dist. Summit

No. 27029, 2015-Ohio-276, ¶ 6, quoting State v. Frashuer, 9th Dist. Summit No. 24769, 2010-

Ohio-634, ¶ 33. When reviewing the sufficiency of the evidence, this Court must review the

evidence in a light most favorable to the prosecution to determine whether the evidence before

the trial court was sufficient to sustain a conviction. State v. Jenks, 61 Ohio St.3d 259, 273

(1991).

          An appellate court’s function when reviewing the sufficiency of the evidence to
          support a criminal conviction is to examine the evidence admitted at trial to
          determine whether such evidence, if believed, would convince the average mind
          of the defendant’s guilt beyond a reasonable doubt. The relevant inquiry is
          whether, after viewing the evidence in a light most favorable to the prosecution,
          any rational trier of fact could have found the essential elements of the crime
          proven beyond a reasonable doubt.

Id. at paragraph two of the syllabus.

          {¶7}   A sufficiency challenge to a criminal conviction presents a question of law, which

the appellate court reviews de novo. State v. Thompkins, 78 Ohio St.3d 380, 386 (1997); State v.
                                                 3


Trifari, 9th Dist. Medina No. 08CA0043-M, 2009-Ohio-667, ¶ 12. Although the standard of

review is de novo, the appellate court does not resolve evidentiary conflicts or assess the

credibility of witnesses, because these functions belong to the trier of fact. State v. Tucker, 9th

Dist. Medina No. 14CA0047-M, 2015-Ohio-3810, ¶ 7.

       {¶8}    Ms. Vanest was found guilty of child endangering. The child endangering statute

states “[n]o person, who is the parent, guardian, custodian, person having custody or control, or

person in loco parentis of a child under eighteen years of age * * *, shall create a substantial risk

to the health or safety of the child, by violating a duty of care, protection, or support.” R.C.

2919.22(A). Although not stated in R.C. 2919.22(A), recklessness is the culpable mental state for

the crime of child endangering. State v. McGee, 79 Ohio St.3d 193 (1997), syllabus.

       {¶9}    Thus, to support a conviction for child endangering under R.C. 2919.22(A), it

must be established, beyond a reasonable doubt, that Ms. Vanest (1) having custody or control

over E.V., a child under 18 years of age, (2) recklessly (3) created a substantial risk to the health

or safety to her daughter, E.V., (4) by violating a duty of care, protection or support. Ms. Vanest

does not challenge the State’s evidence as to the culpable mental state.

       Created a substantial risk to the health or safety of a child

       {¶10} A substantial risk involves a “strong possibility, as contrasted with a remote or

significant possibility, that a certain result may occur or that certain circumstances may exist.”

R.C. 2901.01(A)(8). The evaluation of the likelihood of a risk is a fact-intensive inquiry. State

v. Hartley, 194 Ohio App.3d 486, 2011-Ohio-2530, ¶ 29 (1st Dist.).

       {¶11} Ms. Vanest argues that having her 11-year-old daughter riding with her as a

passenger in a van driven by a 12-year-old did not create a substantial risk, because by all

accounts the 12-year-old drove “safely” and no one was hurt. This argument fails because child
                                                 4


endangering under R.C. 2919.22(A) does not require an actual injury. See State v. Kamel, 12

Ohio St.3d 306, 308 (1984); State v. Voland, 99 Ohio Misc.2d 61, 72 (C.P.1999) (“The lack of

eventual injury to the child does not negate the ‘significant possibility’ or risk in child

endangering.”). A child endangering conviction may be based upon isolated incidents or even “a

single rash decision” in which a parent recklessly puts his or her child’s health or safety at risk.

State v. James, 12th Dist. Brown No. CA2000-03-005, 2000 WL 1843196, *2 (Dec. 18, 2000).

This section of the statute is concerned with acts of omission and instances of neglect. Kamel at

308-309; see State v. Sammons, 58 Ohio St.2d 460, 463 (1979).

       {¶12} This case involves an isolated incident wherein the State alleges that Ms. Vanest

recklessly put her 11-year-old daughter’s health or safety at substantial risk by failing to act. Ms.

Vanest and her fiancé took their respective daughters from prior marriages to a restaurant to

celebrate the couple’s recent engagement. The adults split a pitcher of margaritas. According to

her fiancé’s testimony, Ms. Vanest told him she wanted to have a couple of drinks and asked him

to drive her van. The request was not unusual, because her fiancé “usually always drive[s] [] the

car when [they are] together.”

       {¶13} The fiancé conceded they were both drunk when they left the restaurant. A.N.,

the fiancé’s daughter, testified that both her father and Ms. Vanest were drunk. E.V., Ms.

Vanest’s daughter, first testified that her mom and her fiancé were tired. However, on redirect,

her written statement taken by the sheriff was admitted into evidence wherein she said her mom

was drunk.

       {¶14} Ms. Vanest got into the front passenger seat of the van, and her daughter got into

the backseat on the driver’s side. At the same time, unbeknownst to Ms. Vanest, her fiancé and
                                                  5


A.N. were discussing who would drive home.             There was conflicting testimony regarding

whether A.N. volunteered or her father asked her to drive them home.

       {¶15} A.N. got into the driver’s seat and her father got into the backseat on the

passenger’s side and handed her the keys. All of the witnesses agree that Ms. Vanest protested

to A.N. driving. Her fiancé recounted the argument that ensued:

       [Prosecutor]: * * *. I’d like for you to describe the demeanor of [Ms. Vanest]
                     while this is going on. Was she just calm saying this shouldn’t
                     take place?

       [Fiancé]:       No, as soon as I handed the keys to [A.N.] [Ms. Vanest] turned
                       around and said, “What’s going on?”

                       I said, “Just relax. [A.N. is] going to drive us home.”

                       She goes, “No, she’s not.”

                       I said, “Yeah, she is. Just sit there and we’ll make it home, we’re a
                       mile down the road.”

                       And – and, you know she gave me dirty looks and then she said,
                       “We’ll talk about this if we get home.” She goes, “This is wrong.”

(Emphasis added.) Ms. Vanest’s statements during the ensuing argument acknowledged, not only

the substantial risk of safety to E.V. in that situation, but also her understanding of the substantial

risk. Despite her acknowledgement of the substantial risk, Ms. Vanest took no further action to

stop A.N.

       {¶16} The argument ended. A.N. started the van and pulled out of the parking space. As

A.N. turned out of the parking lot and onto Interstate Parkway, Ms. Vanest reached out to guide

the steering wheel. E.V. testified that her mother seemed fine after that for the duration of the

ride home, however E.V. was nervous being driven home by A.N.

       {¶17} A.N. testified that she was 12 years old and admitted she did not have a driver’s

license and was not old enough to drive. Additionally, she and her father both admitted she had
                                                6


never driven a vehicle before. According to A.N., her only experience behind the steering wheel

of a car was sitting on her dad’s lap when she was little. A.N. admitted she did not think her dad

was serious when he handed her the keys to drive home, but was “kind of” “excited to drive.”

She testified that she drove slow and kept her hands on the steering wheel.

       {¶18} A few days later, E.V.’s father learned of this incident from E.V.’s oldest sister.

He contacted the Summit County Sheriff’s Department and Deputy Byron Cadwell was assigned

to investigate. Deputy Cadwell testified that his investigation revealed A.N.’s route from the

restaurant to home involved driving on Interstate Parkway, Arlington Road, and Boettler Road in

Green, Ohio. The map prepared from Deputy Cadwell’s investigation also showed the route

included East Turkeyfoot Lake Road, Fortuna Drive, and one other street that was not identified

by name on the map. Deputy Cadwell categorized the route as taking place on “main streets” and

“public roadways” and the distance traveled was “a little over two miles.”

       {¶19} This incident occurred on Thursday, November 12, 2015 at approximately 10:00

p.m. It was dark outside when A.N. drove everyone home.

       {¶20} Based on the foregoing testimony, the State presented evidence that Ms. Vanest

created a substantial risk to the health or safety of her daughter, E.V. There is no dispute that

A.N. is a non-experienced and unlicensed driver who was placed in a precarious position. The

adults in the vehicle were drunk and the other passenger was younger than A.N. Thus, the three

other persons in the van were incapable of providing any oversight or guidance to A.N.

       {¶21} The more than two-mile drive occurred at night, in the dark. A major portion of

the route included “main streets” in the city of Green. The vehicle driven by A.N. was a van,

which is a large vehicle to maneuver. While A.N. eventually arrived at the final destination

without incident, and no harm came to E.V., those facts do not negate the inherent substantial
                                                  7


risk to the health or safety of E.V. present in the scenario of a non-experienced, unlicensed, 12-

year-old driving a van late at night on main streets for over two miles. See Kamel, 12 Ohio St.3d

at 308; see Voland, 99 Ohio Misc.2d at 72. Even A.N.’s father conceded on cross-examination

by the State that this situation could “cause[] a risk of health and safety to everyone in the [van].”

       {¶22} Ms. Vanest’s failure to act was evident two separate times that evening. Ms.

Vanest shared a pitcher of margaritas with her fiancé knowing that he agreed to drive them

home. She knew how much her fiancé drank and could not have reasonably expected that he

was going to safely drive them home. Nonetheless, apparently assuming her intoxicated fiancé

was going to drive them home, she got into the van with E.V. without a second thought.

       {¶23} Although her fiancé testified that he is “the man of the family” and “what [he]

say[s] pretty much goes,” he speculated that the result of Ms. Vanest not doing what he said

would be a future argument at home and “go[ing] to bed mad.” Apparently, Ms. Vanest chose to

risk her daughter’s health and safety rather than another argument with her fiancé after which

they would “go to bed mad.”

       {¶24} Ms. Vanest’s Crim.R. 29 motion and her arguments in her brief allege the State

failed to establish that she “did anything proactive to create the situation.” (Emphasis added.)

While this is an accurate statement of the evidence, it is not an accurate application of the law.

As previously stated, child endangering pursuant to R.C. 2919.22(A) can be proven by acts of

omission. See Kamel, 12 Ohio St.3d at 308-309; see Sammons, 58 Ohio St.2d at 463. Despite

her objections and acknowledgement that it was “wrong,” Ms. Vanest took no action to stop

A.N. from driving everyone, including E.V., home in her van. Nor did Ms. Vanest take any

action prior to boarding the van to insure her daughter’s safe passage home despite witnessing

her fiancé, the designated driver, drink half a pitcher of margaritas. Undertaking the necessary
                                                 8


fact-specific inquiry, the testimony reflects sufficient evidence to prove beyond a reasonable

doubt that Ms. Vanest’s acts of omission created a substantial risk to the health or safety to her

daughter, E.V. See Hartley, 2011-Ohio-2530 at ¶ 29.

       {¶25} Viewing the evidence in a light most favorable to the State as to the child

endangering charge, there is sufficient evidence for a rational trier of fact to have found the

essential element of creating a substantial risk to the health or safety of a child proven beyond a

reasonable doubt. See Jenks, 61 Ohio St.3d 259, at paragraph two of the syllabus. Ms. Vanest’s

assignment of error as it pertains to the sufficiency of the evidence regarding this element is

overruled.

       Violation of a duty of care or protection / Custody and control

       {¶26} Ms. Vanest challenges, for the first time, the sufficiency of the evidence regarding

her violation of her duty of care or protection to E.V. and who had custody and control of E.V.

that evening. She argues at length that she did not violate her duty of care or protection of E.V.,

because the evidence showed that she complied with her duty of care or protection of her

daughter when she assigned her duty to her fiancé. According to Ms. Vanest, E.V. was in the

custody and control of her fiancé, thus he had a duty of care or protection to E.V. to transport her

safely home on that evening. However, Ms. Vanest did not assert these arguments at trial in her

Crim.R. 29 motion. Instead, her Crim.R. 29 motion was based solely on the State’s failure to

prove that she created a substantial risk:

       I’d like to make a Rule 29 motion. And a part of what – the essential part would
       show that my client created a substantial risk and I don’t think that they’ve met
       that burden of proof beyond a reasonable doubt that my client did anything
       proactive to create the situation. So for those reasons I’m asking the court to –.

       {¶27} This Court has repeatedly held that when an appellant sets forth specific grounds

in a Crim.R. 29 motion, she forfeits all other arguments on appeal. State v. Partee, 9th Dist.
                                                 9


Summit No. 23643, 2007-Ohio-5114, ¶ 22, citing State v. Hilton, 9th Dist. Summit No. 21624,

2004-Ohio-1418, ¶ 8, citing State v. Swanner, 4th Dist. Scioto No. 00CA2732, 2001 WL

548719, *6 (May 18, 2001); State v. Cayson, 8th Dist. Cuyahoga No. 72712, 1998 WL 241949,

*2 (May 14, 1998), citing United States v. Dandy, 998 F.2d 1344, 1356-1357 (6th Cir.1993)

(stating that “[a]lthough specificity of grounds is not required in a [Crim.R. 29] motion, where a

[Crim.R. 29] motion is made on specific grounds, all grounds not specified are waived.”

(Citation omitted.)). Because Ms. Vanest asserted a specific ground for her Crim.R. 29 motion,

but did not include an argument regarding violation of her duty of care or protection or custody

and control of E.V., she has forfeited these arguments. Therefore, this Court is precluded from

addressing Ms. Vanest’s sufficiency arguments regarding the violation of her duty of care or

protection and who had custody and control of E.V.

        {¶28} Additionally, this Court cannot address these arguments because Ms. Vanest

failed to support her arguments with legal authority. See App.R. 16(A)(7). While Ms. Vanest

set forth the statutes for child endangering, substantial risk, and recklessly in her brief, she did

not set forth any other case law or statutes or rules regarding the elements of violation of a duty

of care or protection or custody and control. Nor did she state there is no case law and it is a

matter of first impression. Instead, she put forth a litany of rhetorical and hypothetical questions

regarding when a parent violates a duty of care or protection and who has custody and control of

the child.

        {¶29} “An appellant bears the burden of formulating an argument on appeal and

supporting that argument with citations to the record and to legal authority.” (Emphasis added.)

State v. Watson, 9th Dist. Summit No. 24232, 2009-Ohio-330, ¶ 5, citing App.R. 16(A)(7).

Rhetorical and hypothetical questions are not legal authority. Where an appellant fails to cite to
                                                 10


any law supporting her assignments of error, it is not this Court’s duty to create an argument for

her. See id., citing Cardone v. Cardone, 9th Dist. Summit No. 18349, 1998 WL 224934, *8

(May 6, 1998). (“If an argument exists that can support this assignment of error, it is not this

court’s duty to root it out.”). Thus, pursuant to App.R. 16(A), this Court declines to review Ms.

Vanest’s sufficiency arguments as it relates to violation of her duty of care or protection and

custody and control of a child.

       {¶30} Ms. Vanest’s assignment of error as it pertains to the sufficiency of the evidence

regarding the violation of her duty of care or protection and custody and control of a child is

overruled.

Manifest Weight

       {¶31} Further, Ms. Vanest asserts her conviction is against the manifest weight of the

evidence. A manifest weight challenge questions whether the State has met its burden of

persuasion. Thompkins, 78 Ohio St.3d at 390 (Cook, J., concurring). Ms. Vanest, however, has

not made any such arguments.

       {¶32} When a defendant asserts that her conviction is against the manifest weight of the

evidence,

       an appellate court must review the entire record, weigh the evidence and all
       reasonable inferences, consider the credibility of witnesses and determine
       whether, in resolving conflicts in the evidence, the trier of fact clearly lost its way
       and created such a manifest miscarriage of justice that the conviction must be
       reversed and a new trial ordered.

State v. Otten, 33 Ohio App.3d 339, 340 (9th Dist.1986). In making this determination, this

Court is mindful that “[e]valuating evidence and assessing credibility are primarily for the trier

of fact.” State v. Shue, 97 Ohio App.3d 459, 466 (9th Dist.1994).
                                                 11


       {¶33} “[S]ufficiency and manifest weight are two separate, legally distinct arguments”

and should not be combined in one assignment of error as was done by Ms. Vanest. State v.

Vicente-Colon, 9th Dist. Lorain No. 09CA009705, 2010-Ohio-6242, ¶ 20. Although Ms. Vanest

asserted a manifest weight argument, together with a sufficiency argument, in her captioned

assignment of error, she did not develop a manifest weight argument in her brief. As for manifest

weight, her brief merely stated the rule. Ms. Vanest’s brief went on to list the elements for child

endangering and then proceeded to argue the State’s evidence was insufficient regarding three of

those elements. The entirety of Ms. Vanest’s conclusion section asserted sufficiency arguments

regarding the elements of creating a substantial risk, the violation of her duty of care or

protection, and who had custody and control of her daughter.

       {¶34} Ms. Vanest did not challenge the persuasiveness of any of the State’s evidence,

did not direct this Court to conflicting evidence or credibility issues in the testimony, and did not

otherwise attempt to explain how the judge allegedly lost his way. See State v. Wong, 9th Dist.

Summit No. 27486, 2016-Ohio-96, ¶ 32; see State v. Smith, 9th Dist. Summit No. 27877, 2016-

Ohio-7278, ¶ 16. This Court will not develop a manifest weight argument on her behalf. See

State v. Sadeghi, 9th Dist. Wayne No. 14AP0051, 2016-Ohio-744, ¶ 32.

       {¶35} Ms. Vanest argues the State “presented no evidence that [A.N.] was incapable of

driving” or “that she acted unsafe or drove in a dangerous manner” so as to put anyone at risk.

She is arguing the State failed to prove the existence of a substantial risk to the health or safety

of a child. “An argument that the State failed to prove one of the elements of a crime is one

sounding in sufficiency, not weight.” State v. Hayes, 9th Dist. Summit No. 26388, 2013-Ohio-

2429, ¶ 9. As for conflicting evidence, Ms. Vanest only points to the discrepancy regarding A.N.

volunteering or being asked to drive home, but acknowledges the discrepancy is immaterial.
                                                12


       {¶36} Ms. Vanest has failed to argue how “the trier of fact clearly lost its way and

created such a manifest miscarriage of justice” as to require the reversal of her conviction and a

new trial. Otten, 33 Ohio App.3d at 340. “[This Court has] already determined that [Ms.

Vanest’s child endangering] conviction is based on sufficient evidence, and [Ms. Vanest] has not

shown that this is the exceptional case where the trier of fact lost its way in convicting [her].”

See State v. Taylor, 9th Dist. Summit No. 28091, 2016-Ohio-7953, ¶ 39.

       {¶37} Ms. Vanest’s assignment of error as it pertains to manifest weight is overruled.

                                                III.

       {¶38} Ms. Vanest’s assignment of error is overruled. The judgment of the Barberton

Municipal Court is affirmed.

                                                                                Judgment affirmed.




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Barberton

Municipal Court, County of Summit, State of Ohio, to carry this judgment into execution. A

certified copy of this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.
                                         13


      Costs taxed to Appellant.




                                              LYNNE S. CALLAHAN
                                              FOR THE COURT



SCHAFER, P. J.
CONCURS.

CARR, J.
CONCURS IN JUDGMENT ONLY.


APPEARANCES:

RONALD T. GATTS, Attorney at Law, for Appellant.

MICHELLE L. BANBURY, Assistant Prosecuting Attorney, for Appellee.